DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/812,788 (hereinafter 788 claim 1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 788 claim 1 anticipates claim 1.
788 claim 1 teaches a method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly; inputting a base prover volume (BPV) into the diagnostic tool; inputting a desired number of passes per run into the diagnostic tool; receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum number of runs needed to achieve the calculated TPT (“A method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly; inputting a base prover volume (BPV) into the diagnostic tool; inputting a desired number of passes per run into the diagnostic tool; receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum number of runs needed to achieve the calculated TPT”).
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being 
788 claim 4 teaches a method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly; inputting a maximum number of allowed runs into the diagnostic tool; inputting a desired number of passes per run into the diagnostic tool; receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum base prover volume (BPV) (“A method for operating a flowmeter diagnostic tool comprising: interfacing the diagnostic tool with a flowmeter sensor assembly; inputting a maximum number of allowed runs into the diagnostic tool; inputting a desired number of passes per run into the diagnostic tool; receiving flowmeter data; calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement; calculating an estimated minimum base prover volume (BPV)”).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/812,788 (hereinafter 788 claim 7) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 788 claim 7 anticipates claim 10.
788 claim 7 teaches a diagnostic tool for configuring a flowmeter system comprising: electronics configured to interface with a flowmeter (5) and receive flowmeter data; a user interface with the electronics configured to accept a user input, wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs; and a processing system (303) configured to run a proving routine (315), 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/812,788 (hereinafter 788 claim 10) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 788 claim 10 anticipates claim 11.
788 claim 10 teaches wherein the electronics comprise meter electronics (20) for the flowmeter (5) (“wherein the electronics comprise meter electronics (20) for the flowmeter (5)”).
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/812,788 (hereinafter 788 claim 11) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 788 claim 11 anticipates claim 15.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/812,788 (hereinafter 788 claim 12) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 788 claim 12 anticipates claim 16.
788 claim 12 teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (“wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV”).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9 and 18-23 are directed to a method.
Claims 10-17 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
inputting a base prover volume (BPV);
inputting a desired number of passes per run;
receiving flowmeter data;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement;
calculating an estimated minimum number of runs needed to achieve the calculated TPT.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 3-8 each recite at least all of the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 3-8 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.

Claim 2 recites:
inputting a maximum number of allowed runs;
inputting a desired number of passes per run;
receiving flowmeter data;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement;
calculating an estimated minimum base prover volume (BPV).
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 9 and 18-23 each recite at least all of the judicial exceptions of claim 2, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 9 and 18-23 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, with respect to the limitations regarding the data recited in claims 2, 9, and 18-23, that because the method merely recites “receiving flowmeter data,” and not any particular structure or steps for obtaining the received information, the examiner, under a broad, 
Claim 10 recites:
receive flowmeter data;
wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs
at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV).
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 11-17 each recite at least all of the judicial exceptions of claim 10, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 11-17 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, that with respect to the limitations regarding the received data recited in claims 10, these limitations appear to represent an intended use of the apparatus, and, as such are not capable of patentably distinguishing the apparatus over the prior art, as set forth in MPEP § 2114.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a diagnostic tool, and
a flowmeter sensor assembly.
Claim 3 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 1 and 3-8 are directed to the judicial exceptions.
Claim 2 recites the additional elements of:
a diagnostic tool, and
a flowmeter sensor assembly.
Claim 18 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.

The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 2, 9, and 18-23 are directed to the judicial exceptions.
Claim 10 recites the additional elements of:
electronics configured to interface with a flowmeter.
Claim 11 recites:
wherein the electronics comprise meter electronics for the flowmeter.
The electronics represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of electronics does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1 and 3-8, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
claims 1 and 3-8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 2, 9, and 18-23, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 2, 9, and 18-23, and claims 2, 9, and 18-23 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 10-17, as discussed with respect to Step 2A Prong Two, the additional element of a electronics amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of 
The flowmeter represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10-17, and claims 10-17 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson, .
Regarding claim 1, Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a base prover volume (BPV) into the diagnostic tool (Equation 1, term “BPV”, p. 1);
inputting a desired number of passes per run into the diagnostic tool (Equation 1, term “# of passes per run”, p. 1);
receiving flowmeter data (as represented by “flow rate” in Equation 1, p. 1);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (Equation 1, p. 1; Table 1);
calculating an estimated minimum number of runs needed to achieve the calculated TPT (solving Equation 1 for term “# of runs,” p. 1).
Regarding claim 2, Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a maximum number of allowed runs into the diagnostic tool (“# of runs,” Equation 2);

receiving flowmeter data (as represented by “flow rate” in Equation 2, p. 2);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (solving Equation 1 for term “# of runs,” p. 1 or finding in Table 1);
calculating an estimated minimum base prover volume (BPV) (using Equation 2).
Regarding claim 3, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 4, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
 Regarding claim 5, Emerson teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow rate (the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 6, Emerson teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Emerson also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 7, Emerson teaches the invention of claim 1, as set forth in the rejection 
Regarding claim 8, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 9, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 10, Emerson teaches a diagnostic tool for configuring a flowmeter system comprising:
electronics configured to interface with a flowmeter (5) and receive flowmeter data (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
a user interface with the electronics configured to accept a user input, wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate); and

Regarding claim 11, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein the electronics comprise meter electronics (20) for the flowmeter (5) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 12, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 13, Emerson teaches the invention of claim 12, as set forth in the rejection of claim 12 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow rate (the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 14
Regarding claim 15, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Regarding claim 16, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 17, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 18, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 19, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 20, Emerson teaches the invention of claim 19, as set forth in the rejection of claim 19 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow 
Regarding claim 21, Emerson teaches the invention of claim 20, as set forth in the rejection of claim 20 above. Emerson also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 22, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Regarding claim 23, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schollenberger et al., US 2016/0245074 A1, discloses a Coriolis flow meter (5, Fig. 1) having associated flowmeter electronics (20, Fig. 1) and sensors (104, 105, 106, Fig. 1), but without the particular details of the claimed proving method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leo T Hinze/
Patent Examiner
AU 2853
26 February 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853